The opinion of the court was delivered by
Garrison, J.
The relator asks for a mandamus to compel, one of the District Courts of the city of Newark to issue an execution upon a judgment recovered in said court, notwithstanding the defendant therein had taken an appeal to the-Court of Common Pleas under color of “An act concerning appeals from District Courts in this state.” Pamph. L. 1892, p. 257. The contention of the relator is that this statute-gives no right of appeal from the judgment-in question.
We are unable, however, to see any possible ground for-questioning the defendant’s right to this appeal. The legislature has given it in language so plain and comprehensive-that there is neither room for interpretation or construction. “ From any judgment obtained in any District Court established by law in any city of this state, whether by general or-special statute.” Where the amount in dispute is over $25,. “ either party may appeal both as to matter of law and fact to the Court of Common Pleas,” &c. Such is the language of the lawmaker. It may be true, as argued, that this act works confusion; that it produces absurd results; that it *391never would have been enacted if its consequences had been foreseen, but whence arises any authority in the judicial department to nullify legislative action because of these or similar reasons ?
Admitting without examination the force of all the relator’s criticisms of this act, it still remains as a perfectly plain and explicit legislative mandate, to be obeyed accordingly until it is repealed by the authority that brought it into existence. •
There is not shown any pretext for judicial interference. The writ of mandamus is denied, with costs.